
	
		II
		112th CONGRESS
		2d Session
		S. 2161
		IN THE SENATE OF THE UNITED STATES
		
			March 6, 2012
			Mr. Merkley introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend and
		  modify the credit for certain plug-in vehicles.
	
	
		1.Extension and modification of
			 credit for certain plug-in vehicles
			(a)ExtensionSubsection (f) of section 30 of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2011 and inserting December 31, 2016.
			(b)Modifications
				(1)Credit
			 amountSection 30 of the Internal Revenue Code of 1986 is amended
			 by striking subsections (a) and (b) and inserting the following:
					
						(a)Allowance of
				creditThere shall be allowed as a credit against the tax imposed
				by this chapter for the taxable year an amount equal to the sum of the credit
				amounts determined under subsection (b) with respect to each qualified plug-in
				electric vehicle placed in service by the taxpayer during the taxable
				year.
						(b)Per vehicle
				dollar limitation
							(1)In
				generalThe amount determined under this subsection with respect
				to any qualified plug-in electric vehicle is the sum of the amounts determined
				under paragraphs (2) and (3) with respect to such vehicle.
							(2)Base
				amountThe amount determined under this paragraph is
				$1,500.
							(3)Battery
				capacityIn the case of a vehicle which draws propulsion energy
				from a battery with not less than 5 kilowatt hours of capacity, the amount
				determined under this paragraph is $417, plus $417 for each kilowatt hour of
				capacity in excess of 5 kilowatt hours. The amount determined under this
				paragraph shall not exceed
				$3,000.
							.
				(2)Credit only to
			 apply to 2 or 3 wheel vehicles
					(A)In
			 generalParagraph (2) of section 30(d) of such Code is amended to
			 read as follows:
						
							(2)Specified
				vehicleThe term specified vehicle means any vehicle
				which has 2 or 3
				wheels.
							.
					(B)Increase in
			 battery capacityClause (i) of section 30(d)(1)(F) of such Code
			 is amended by striking (2.5 kilowatt hours in the case of a vehicle with
			 2 or 3 wheels).
					(3)Credit for
			 plug-in electric vehicles allowed for vehicles with alternative electrical
			 energy storage devices
					(A)Credit allowed
			 for new technology
						(i)In
			 generalSubparagraph (F) of section 30(d)(1) of the Internal
			 Revenue Code of 1986, as amended by paragraph (2), is amended—
							(I)by striking
			 battery and inserting power source, and
							(II)in clause (i),
			 by inserting (or, in the case of a power source which is not a battery,
			 the appropriate energy equivalent to such capacity, as determined by the
			 Secretary) after 4 kilowatt hours.
							(ii)Conforming
			 amendmentSubsection (d) of section 30 of such Code is amended by
			 redesignating paragraph (4) as paragraph (5) and by inserting after paragraph
			 (3) the following new paragraph:
							
								(4)Power
				sourceThe term power source includes a battery or
				an alternative electrical energy storage
				device.
								.
						(B)Amount of
			 credit
						(i)In
			 generalParagraph (3) of section 30(b) of the Internal Revenue
			 Code of 1986, as amended by subsection (a), is amended by inserting at the end
			 the following new sentence: In the case of any plug-in electric vehicle
			 which uses a power source other than a battery, this first sentence of this
			 paragraph shall be applied by substituting the appropriate energy equivalent
			 measurement for the number of kilowatt hours..
						(ii)Conforming
			 amendmentThe heading of paragraph (3) of section 30(b) of such
			 Code, as amended by subsection (a), is amended by striking
			 battery
			 capacity and inserting capacity.
						(c)Effective
			 dateThe amendments made by this section shall apply to vehicles
			 acquired after December 31, 2011.
			
